     Case 3:17-cv-01112-JLS-NLS Document 156 Filed 12/30/19 PageID.7780 Page 1 of 9



 1     J. MARK WAXMAN (SBN 58579)              ROBERT L. TEEL (SBN 127081)
          mwaxman@foley.com                      lawoffice@rlteel.com
 2
       NICHOLAS J. FOX (SBN 279577)            LAW OFFICE OF ROBERT L. TEEL
 3        nfox@foley.com                       1425 Broadway, Mail Code: 20-6690
       FOLEY & LARDNER LLP                     Seattle, Washington 98122
 4     3579 VALLEY CENTRE DRIVE, SUITE 300     T: 866. 833.5529 // F:855.609.6911
       SAN DIEGO, CA 92130
 5     T: 858.847.6700 // F: 858.792.6773
 6
       EILEEN R. RIDLEY (SBN 151735)           GEOFFREY RAUX (pro hac vice)
 7       eridley@foley.com                       graux@foley.com
       ALAN R. OUELLETTE (SBN 272745)          FOLEY & LARDNER LLP
 8       aouellette@foley.com                  111 Huntington Ave., Suite 2500
       FOLEY & LARDNER LLP                     Boston, MA 02199-7610
 9                                             T: 617.342.4000 // F: 617.342.4001
       555 California Street, Suite 1700
10     San Francisco, CA 94104-1520
       T: 415.434.4484 // F: 415.434.4507
11
      Attorneys for Plaintiffs SYLVESTER OWINO,
12    JONATHAN GOMEZ, and the Proposed Class(es)
13                         UNITED STATES DISTRICT COURT
14                      SOUTHERN DISTRICT OF CALIFORNIA
15 SYLVESTER OWINO and JONATHAN                ) Case No. 3:17-CV-01112-JLS-NLS
   GOMEZ, on behalf of themselves and all
16 others similarly situated,
                                               )
                                               )
17                            Plaintiffs,      ) CLASS ACTION
                                               )
18
                vs.                            )
                                               ) PLAINTIFFS’ OPPOSITION TO
19
      CORECIVIC, INC.,                         ) DEFENDANT CORECIVIC, INC.’S
                                               ) RENEWED MOTION FOR LEAVE
20
                                   Defendant. ) TO FILE DOCUMENTS UNDER
                                               ) SEAL [D.I. 155]
21
                                               )
                                               )
22
                                               )_
      CORECIVIC, INC.,                         )
23                          Counter-Claimant, )) Judge:  Hon. Janis L. Sammartino
                                                  Magistrate: Hon. Nita L. Stormes
24                                             )
                                               )
25                 vs.                         )
                                               )
26    SYLVESTER OWINO and JONATHAN )
      GOMEZ, on behalf of themselves and all )
27    others similarly situated,               )
                          Counter-Defendants. ))
28
                                               )

                                                       Case No. 17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 156 Filed 12/30/19 PageID.7781 Page 2 of 9



 1    I.    Introduction
 2          Plaintiffs Sylvester Owino and Jonathan Gomez file this Opposition to Defendant
 3    CoreCivic, Inc.’s Renewed Motion For Leave To File Documents Under Seal. (D.I. 155.)
 4    In denying in part Plaintiffs’ Motion To Seal Regarding Plaintiffs’ Supplemental Reply
 5    Brief (D.I. 149), this Court noted the absence of articulated, compelling reasons to seal
 6    information identifying CoreCivic’s personnel. (D.I. 152 [Ord.] at 3:17-23.) CoreCivic’s
 7    position in the Renewed Motion is inconsistent with its prior position on the necessity of
 8    sealing its employees’ full names: CoreCivic previously sought to seal only first names,
 9    and does not articulate a basis for the change in position.1
10    II.   CoreCivic Must Provide “Compelling Reasons” To Seal Information from the
11          Public Record in this Case
12           “[T]he courts of this country recognize a general right to inspect and copy public
13    records and documents, including judicial records and documents.” Nixon v. Warner
14    Commc’ns, Inc., 435 U.S. 589, 597 (1978). “Unless a particular court record is one
15    ‘traditionally kept secret,’ a ‘strong presumption in favor of access’ is the starting point.”
16    Kamakana v. City & Cnty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (citing Foltz
17    v. State Farm Mut. Auto Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)). “The presumption
18    of access is ‘based on the need for federal courts, although independent—indeed,
19    particularly because they are independent—to have a measure of accountability and for the
20    public to have confidence in the administration of justice.’” Ctr. for Auto Safety v. Chrysler
21
      1
22  To the extent CoreCivic actually intended to seal just the first names and not full names
   of its employees (despite numerous references to “full” names in the Renewed Motion),
23 Plaintiffs acknowledge that redacting first names is consistent with the Parties’ prior
   practice under the Protective Order.
24
   Plaintiffs also acknowledge, however, that stipulated practices for discovery purposes may
25 not be sufficient by themselves to redact that same information in public filings, the
   determination of which is committed to this Court. See Cochoit v. Schiff Nutrition Int’l,
26 Inc., Case No. 16-cv-01371, 2018 WL 1895695, at *2 (C.D. Cal. Apr. 19, 2018)
   (“confidential” designation made pursuant to a protective order was insufficient by itself
27 to warrant sealing, and proffering party’s reliance on protective order resulted in failure to
   make particularized showing—much less compelling showing—to restrict public access);
28 see also Joint Equity Comm. of Investors of Real Estate Partners, Inc. v. Coldwell Banker
   Real Estate Corp., Case No. 10-cv-0401, 2012 WL 234396, at *2–3 (C.D. Cal. Jan. 24,
   2012) (same).
                                              -1-           Case No. 17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 156 Filed 12/30/19 PageID.7782 Page 3 of 9



 1    Grp., LLC, 809 F.3d 1092, 1096 (9th Cir. 2016) (quoting United States v. Amodeo, 71 F.3d
 2    1044, 1048 (2d Cir. 1995)).
 3           A party seeking to seal a judicial record bears the burden of overcoming the strong
 4    presumption of access. Foltz, 331 F.3d at 1135. The showing required to meet this burden
 5    depends upon whether the documents to be sealed relate to a motion that is “more than
 6    tangentially related to the merits of the case.” Ctr. for Auto Safety, 809 F.3d at 1102. When
 7    the underlying motion relates to the merits of a lawsuit in more than just a tangential degree,
 8    the “compelling reasons” standard applies; but if the underlying motion relates tangentially
 9    to the merits, the lower “good cause” standard applies. Id. at 1096–98.
10           “In general, ‘compelling reasons’ sufficient to outweigh the public’s interest in
11    disclosure and justify sealing court records exists when such ‘court files might have become
12    a vehicle for improper purposes,’ such as the use of records to gratify private spite, promote
13    public scandal, circulate libelous statements, or release trade secrets.” Kamakana, 447 F.3d
14    at 1179 (quoting Nixon, 435 U.S. at 598). However, “[t]he mere fact that the production of
15    records may lead to a litigant’s embarrassment, incrimination, or exposure to further litigation
16    will not, without more, compel the court to seal its records.” Id. (citing Foltz, 331 F.3d at
17    1136). The decision to seal documents is “one best left to the sound discretion of the trial
18    court” upon consideration of “the relevant facts and circumstances of the particular case.”
19    Nixon, 435 U.S. at 599.2
20    III.   CoreCivic Seeks To Seal Its Employees’ Full Names, Despite Previously
21           Seeking To Seal Only First Names, and Provides No Basis To Change Position
22           CoreCivic seeks to seal from the public record the full names of its employees
23    working in the Otay Mesa Detention Center. (D.I. 155 [Mot.] at 2:15-19.)3 However,
24
      2
25   The exhibits in question are related to Plaintiffs’ Supplemental Reply Brief (D.I. 148), as
   requested by this Court (D.I. 143; D.I. 146), which collectively relate to Plaintiffs’ Motion
26 for Class Certification (D.I. 84). CoreCivic does not dispute that the Motion for Class
   Certification relates to the merits of the lawsuit in more than a tangential degree, thus
27 requiring “compelling reasons” as the standard to seal information. (D.I. 155 [Mot.] at
   4:15-23.)
28
      3
        Although not expressly stated in the Renewed Motion, Plaintiffs presume that
      CoreCivic’s request would also apply to employees in other detention facilities, including
                                               -2-         Case No. 17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 156 Filed 12/30/19 PageID.7783 Page 4 of 9



 1    CoreCivic’s position is inconsistent with its prior position and practice regarding sealing
 2    of this information.
 3          First, although CoreCivic observes that the Protective Order includes certain
 4    employee identifying information within the definition of “Confidential Information” (D.I.
 5    155 [Mot.] at 2:20 – 3:12), the Protective Order notably excludes the employees’ last names
 6    (and applies the same standard to contractors). (D.I. 60 [Prot. Ord.] at ¶ 14 [“The parties
 7    recognize that [“Confidential Information”] containing the address, identifying
 8    information (does not include last name of current and former CoreCivic employees and
 9    contractors) . . . .” (emphasis added)].) CoreCivic specifically added this provision to the
10    Protective Order, which should be evident by the type of information the provision
11    designates as “Confidential.” However, CoreCivic offers no reason to depart from the
12    terms it previously requested.
13          Second, in a prior sealing motion in this case, CoreCivic requested that this Court
14    seal only the first names of its employees from the pubic record. (See D.I. 104 [Mot. To
15    Seal] at 12:16-17 [“CoreCivic requests [that] these exhibits . . . be filed with all staff first
16    names redacted.”].) Similar to its departure from the Protective Order’s terms, CoreCivic
17    offers no basis supporting its change in position from the same request in prior pleadings.
18          Third, although CoreCivic identifies alleged concerns with security and safety of its
19    detention facilities and operations, as well as its employees’ privacy, as bases to support
20    sealing its employees’ full names (see D.I. 155 [Mot.] at 4:15 – 7:4), these were the same
21    reasons previously asserted to seal only the first names of CoreCivic’s employees. (See
22    D.I. 104 [Mot. To Seal] at 12:17-21 [contending that first names constitute “security-
23    sensitive, privacy-protected information to which detainees at CoreCivic’s facilities are not
24    privy, and which are not divulged to current or former detainees in order to protect the
25    employees’ privacy and security”]; id. at 12:21 – 13:10 [further asserting that placing full
26    names on the public docket may allow current and former detainees to discover correctional
27
28
      the any third-party contractors referenced in a publicly filed document.

                                                  -3-           Case No. 17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 156 Filed 12/30/19 PageID.7784 Page 5 of 9



 1    officers’ full names].) CoreCivic previously offered these same reasons to support limited
 2    sealing, but now uses those reasons to broaden the scope of sealing present and past
 3    information without justification for the change.4
 4          Fourth, undercutting CoreCivic’s “security and safety” rationale is CoreCivic’s
 5    concession that current detainees already have access to the employees’ last names because
 6    correctional officers’ name badges include last names. (D.I. 155 [Mot.] at 6:7-10; D.I. 155-
 7    1 [Warden Decl.] at ¶ 7 (first names do not appear on OMDC officers’ name badges, and
 8    officers are not allowed to use first names in front of detainees).) If current detainees
 9    already have access to the last names of CoreCivic’s correctional staff by virtue of day-to-
10    day interaction with them, it is not apparent why including at least last names in the public
11    record would provide current and former detainees with more information than they
12    already have available to them.
13          Fifth, redacting full names of employees is inconsistent with CoreCivic’s prior
14    practice and treatment of such information in this case. For example, although the
15    Warden’s Declaration is signed “C. LaRose”—perhaps to emphasize the importance of
16    keeping certain information confidential (see D.I. 155-1 [Warden Decl.])—the Declaration
17    underscores that last names in the public record is perfectly acceptable, and further
18    illustrates that even first initials of first names do not require redaction.
19          Curiously, and regardless of whether that was the intended result of the Warden’s
20    signature, Warden LaRose’s full name already appears in the public record. (See D.I. 111-
21    10.) Moreover, it appears there because CoreCivic did not oppose the filing of various
22    policies in the public record—in fact affirmatively consenting to such filing—even when
23    those policies included the full name of a correctional officer or business / administrative
24    employee. (See D.I. 101 [Mot. To Seal] at 2:12-14]; see also D.I. 110-2 to -5, -19 to -22
25    [warden full names, or first initial and middle initial, at top of policies]; D.I. 110-25
26
      4
27   Notably, the Court observed in its recent Order that the Renewed Motion may impact
   documents already filed on the public docket. (D.I. 152 n.1.) Although the Court’s Order
28 may intimate the lack of compelling reasons to seal the same information in prior filings,
   CoreCivic’s Renewed Motion pivots from its prior position and seeks to have full names
   redacted in all publicly filed documents.
                                             -4-         Case No. 17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 156 Filed 12/30/19 PageID.7785 Page 6 of 9



 1    [admission form listing last name of admitting officer]; D.I. 111-2 to -4 [deposition
 2    transcripts listing full names of CoreCivic wardens or corporate employees]; D.I. 111-6 to
 3    1-14 [warden full names, or administrative / business names, at top of policies].) The same
 4    is true when CoreCivic proffered evidence in support of its own pleadings. (See, e.g., D.I.
 5    118 [Opp. Class Cert.].)
 6          Sixth, CoreCivic goes to extensive lengths in its Renewed Motion that it has not done
 7    in prior motions to seal to outline the potential security risks associated with disclosing this
 8    information to inmates or detainees, particularly those with criminal histories.5 CoreCivic
 9    simply relies on generic statements about potential risks, oftentimes failing to differentiate
10    between “inmates” (detained as convicted felons) and “detainees” (civilly detained while
11    their immigration status is adjudicated).         CoreCivic fails to provide any concrete,
12    quantitative data relevant to instances at OMDC, or CoreCivic’s facilities generally, to
13    warrant lumping all “detainees” into the same group with “inmates” (although it might
14    further reflect the general application of CoreCivic’s policies to all detainees).6
15          The only evidence CoreCivic offers is from OMDC’s current Warden who has
16    worked in “corrections” for 23 years (mostly in Ohio), with the last four years of his career
17    specifically working for CoreCivic, and the last three months as the Warden of OMDC.
18    (D.I. 155-1 [Warden Decl.] at ¶¶ 2 – 3.) The Warden’s testimony is anecdotal, with no
19    information specifically tied to CoreCivic’s facilities, let alone OMDC.7 Nor does the
20

21
      5
    One might wonder whether CoreCivic’s aside is simply to highlight the criminal histories
22 of some detainees (inmates or civil) while critical motions are pending before the Court.
   Such irrelevant argument is counter to the acknowledged reality that, for this matter, the
23 detainees are in custody for civil immigration issues—not criminal charges or convictions.
      6
24   For example, although CoreCivic references Plaintiff Owino’s criminal conviction from
   over 16 years ago, it does not cite any altercation between Owino and correctional staff, or
25 any threats Owino made towards staff, throughout Owino’s 9.5 years of detention or the
   almost five years since his release. Nor does that irrelevant reference change the fact that
26 CoreCivic housed for civil immigration issues.
      7
27   Plaintiffs do not intend to minimize any reaction the Warden or his family may have felt
   in response to any threats described in the Warden’s Declaration, but the Warden’s
28 Declaration does not link any of his experiences in 23 years of corrections to his time with
   CoreCivic, let alone OMDC, or to any civil detainees.

                                                  -5-           Case No. 17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 156 Filed 12/30/19 PageID.7786 Page 7 of 9



 1    Warden provide any context in which these threats took place. For example, the Warden
 2    states he received threats “from inmates,” but does indicate (1) whether “detainees” made
 3    similar threats; (2) whether these threats occurred at OMDC or even at another CoreCivic
 4    facility; (3) when these threats occurred (i.e., recently or at the start of his 23-year career
 5    in corrections); or (4) the circumstances surrounding the threats (e.g., a “threat” uttered out
 6    of frustration or anger, or a direct and credible threat). The same ambiguities exist for
 7    people purportedly watching the Warden’s house, or threat anonymous letters, and these
 8    ambiguities further compound when the Warden has numerous years of experience spread
 9    over state correctional facilities and private prisons, and further between populations of
10    convicted felons and civil immigration detainees.
11          In fact, one might seriously question whether civil detainees committed any of these
12    actions. “Inmates” are criminal convicts who may be detained in CoreCivic’s custody for
13    extensive periods of time—decades, depending on the conviction—and as a result may
14    have deep animosity towards their captors. But civil detainees are detained while their
15    immigration status is adjudicated, and if a civil detainee “loses” his or her immigration
16    proceeding, then the detainee is deported. Many of the threats the Warden describes
17    require physical presence in the United States, which highlights further ambiguity as to
18    whether these threats can actually be attributed to “detainees” in any significant degree, or
19    whether they likely come from convicted felons who are released into the community based
20    on terms associated with their conviction, sentence, and probation / parole.
21    ///
22    ///
23    ///
24    ///
25    ///
26    ///
27    ///
28    ///


                                                 -6-            Case No. 17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 156 Filed 12/30/19 PageID.7787 Page 8 of 9



 1    IV.   Conclusion
 2          CoreCivic ultimately bears the burden to demonstrate compelling reasons to seal the
 3    requested information, but for the reasons set forth above, CoreCivic’s present attempt is
 4    inconsistent with its prior position and practice regarding this information, and CoreCivic
 5    does not articulate a basis for its change in position.
 6
 7
      DATED: December 30, 2019                  FOLEY & LARDNER LLP
 8                                              J. Mark Waxman
 9                                              Eileen R. Ridley
                                                Geoffrey Raux
10                                              Nicholas J. Fox
                                                Alan R. Ouellette
11
12
13                                              /s/ Nicholas J. Fox
                                                Nicholas J. Fox
14                                              Attorneys for Plaintiffs SYLVESTER OWINO,
                                                JONATHAN GOMEZ, and the Proposed
15                                              Class(es)
16

17                                              LAW OFFICE OF ROBERT L. TEEL
                                                Robert L. Teel
18
                                                Attorneys for Plaintiffs SYLVESTER OWINO,
19
                                                JONATHAN GOMEZ, and the Proposed
20                                              Class(es)
21
22
23
24
25
26
27
28


                                                  -7-           Case No. 17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 156 Filed 12/30/19 PageID.7788 Page 9 of 9



 1                               CERTIFICATE OF SERVICE
 2          The undersigned hereby certifies I served a true and correct copy of the above and
 3    foregoing document was served on December 30, 2019, to all counsel of record who are
 4    deemed to have consented to electronic service via the Court’s CM/ECF system per Civil
 5    Local Rule 5.4.
 6
                                             /s/ Nicholas J. Fox
 7
                                             Nicholas J. Fox
 8
 9
10
11
12
13
14
15
16

17
18

19
20

21
22
23
24
25
26
27
28


                                              -8-           Case No. 17-CV-01112-JLS-NLS
